—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered May 30, 1995, convicting him of criminal possession of a controlled substance in the third degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the closure of the courtroom during the testimony of an undercover police officer are unpreserved for appellate review and we decline to consider them in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Polhill, 237 AD2d 539). Rosenblatt, J. P., Copertino, Goldstein and McGinity, JJ., concur.